Mr. President Excellencies the Heads of State and Government, Mr. Secretary General,
Distinguished delegates:
I extend warm greetings to you all from Nepal, the land of Gautam Buddha and Sagarmatha, also known as the Mount Everest.
I join with other leaders in expressing our profound grief and agony on the loss of lives around the world due to COVID-19, including in my own country.
I congratulate you, Mr. President, and other members of the Bureau on your election and assure you of Nepal’s full support.
The outgoing President deserves our appreciation for successfully steering the 74th Session of the Assembly.
We commend the Secretary General, Mr. Antonio Guterres, for his tireless efforts to enable the UN deliver at this difficult time.
Mr. President,
We are passing through an extraordinary time. The COVID-19 pandemic is confronting us as a crisis of epic proportion.
Be it the magnitude of public health crisis, impact on livelihoods and societies or global economic recession, the fallouts of the pandemic have been colossal.
We support the efforts of the United Nations, World Health Organization and the World Bank Group in leading the global response to the pandemic. In particular, we commend the UN Secretary General for launching the Comprehensive Response to COVID-19.
What matters most in the ongoing health crisis is an easy, smooth and affordable access by all to anti-COVID vaccines after they are developed; sharing of knowledge and experiences; and provision of timely supply of medical equipment and medicines.
Protecting lives of the people both from disease and hunger is the supreme duty of the Governments. While we have deployed all our efforts and resources to that end, international solidarity becomes equally important.
It is worrisome that the crisis is unfolding against the backdrop of an already uncertain international order.
Geopolitical tensions are resurfacing. Peace and stability still remain an unfulfilled aspiration in many parts of the world.
Challenges such as arms race, climate change, and disasters impede the prospects of peace and sustainable development.
The invisible virus has only made the severity of these maladies visible. This has further aggravated the trade tensions, global inequality, financial uncertainty, and debt crisis.
Multilateral cooperation has been an obvious casualty in the face of unilateral tendencies and protectionist policies.
The theme of ‘the future we want, and the UN we need’ resonates very well with the present situation.
It is unthinkable to talk about degrading the value of multilateralism at a time when its relevancy becomes more pronounced than ever. Larger global good, not the parochial national interest, should underpin multilateralism and the rules-based order.
This historic 75th anniversary of the United Nations is a time to muster stronger political will for an enhanced international cooperation and solidarity and envision a future that is safer, more equitable and just.
Only a collaborative, democratic, science-based and coordinated global partnership will help us face the difficult months and years ahead.
Mr. President,
As we embark on the decade of action and delivery to implement the Agenda 2030, the current crisis has pushed us to the brink of losing the gains made in achieving the SDGs.
The countries like LDCs, LLDCs and SIDs are facing limitation of resources, social protection, and requisite health infrastructures. The distress has been further compounded by the halt in tourism, remittances and disruptions on supply chains and trade.
Poverty is increasing, mostly in developing countries, for the first time in the last twenty years.
The current crisis threatens hard-earned achievements in key areas, pushing our plan to graduate from the LDC status in peril.
In order to prevent inequalities from deepening, timely realization of SDGs should be the fulcrum of our actions, compass of our aspiration, and the signpost of our recovery efforts.
We must reach to those who are at the bottom.
Excellencies
The Secretary-General’s opening statement rightly highlights the current challenges facing the world and provides a way-forward.
Nepal is deeply concerned about the worsening humanitarian situations in Libya, Syria and Yemen.
Protracted conflicts inflict painful miseries to the innocent civilians.
Nepal calls for peaceful resolution of all such conflicts, led and owned by the people of the respective countries.
We would like to see peace and stability in the Middle East with a twostate solution for Israel and Palestine, living side by side in peace and security with secure and recognized international borders based on relevant United Nations resolutions.
Effective and sustainable peacebuilding efforts must ensure inclusive national leadership and ownership.
As a major troop and police-contributing country and a member of the Peacebuilding Commission, Nepal has unfailingly responded to the UN’s call for deployment without any caveat.
With over six-decades of partnership in UN peace operations, Nepal’s commitment to international peace and stability is stronger than ever. We consider the troops and police-contributing countries should have greater share of decisionmaking positions both in headquarters and in the field missions.
The safety, security and dignity of peacekeepers are vitally important as we increasingly engage in complex multi-dimensional peace operations.
Predictable, adequate and sustained resources are equally fundamental for the success of peace operations.
The global community needs to unite against the transnational problems such as terrorism, organized crime, illicit financial flows, human and drug trafficking.
Nepal condemns terrorism in all its forms and manifestations; or other activities inflicting pain and suffering to the innocent people.
We call for an early conclusion of a comprehensive convention against terrorism.
Mr. President,
In 2019, the world military expenditure amounted to $1.9 trillion.
Even a fraction of those resources could bring respite to the millions of people suffering from poverty, hunger, and deprivation.
The arms race, weaponization of outer space, and cyber warfare inflict a huge cost on humanity.
We all know what is more important at present — nuclear weapons or accessible vaccine against COVID-19!
The world needs more masks, not muskets; more protective equipment, not destructive weapons; and more social spending to save lives, not military spending to destroy lives.
Even when disarmament related processes including the NPT Review Conference are postponed due to the pandemic, the concerned parties must continue to fulfill their treaty obligations to make the world safer.
We reiterate our call for a general and complete disarmament of all weapons of mass destruction.
Regional approaches to disarmament complement the global initiatives. As the host country to the UN Regional Center for Peace and Disarmament in Asia and the Pacific, we underline the need to strengthen such regional approaches including the ‘Kathmandu Process’.
Mr. President,
Climate crisis continues to pose an existential threat. The silence of the large emitters should not lead to the failure of responsibilities.
Nepal has dedicated more than 60 percent of its territory to the service of ecosystem. Our forests and mountains work as environmental purifiers.
Our mountains contribute to the climate and ecosystem of oceans through hundreds of snow-fed rivers streaming down to the oceans. Nepal’s Himalayas function as natural climate stabilizer. They contribute to maintain natural cooling system as they lie in the hottest zone of the planet between the tropic of Cancer and Capricorn. Apart from this, they contribute to the natural recharge system ensuring continuous supply of fresh water essential for living beings.
There is an organic link between mountains and oceans in maintaining the natural climate cycle. In this sense, Nepal’s mountains are not only our assets, but they are of global significance in view of their vital contribution to the maintenance of health of the planet.
Our economic activities and mode of power generation are the most climate friendly. It is an unpleasant irony that we substantially contribute to sustaining ecosystem and emit negligibly, yet we bear the severest brunt of climate change.
Global warming has eroded the health of our high mountains and ecosystems. Global pollution and climate change have contributed to the fast melting of ice which must be a matter of serious concern for all of us. This may lead to the outburst of glacial lakes resulting in huge loss of lives and properties downstream.
We call for full and effective implementation of the Paris Agreement, robust climate action and easy access to climate financing.
We are concerned about the deteriorating health of overall ocean ecosystem due to the excessive human activities. We must preserve the common heritage of mankind. Prudent behaviour on the part of all stakeholders, specially the coastal states is critically important to maintain ocean ecosystem.
Nepal appreciates the progress achieved so far in the BBNJ process and looks forward to its successful conclusion.
Excellencies,
Global trading system has been pushed into peril. Reform of WTO has become urgent to ensure level playing field and rebuild trust.
The WTO should launch a renewed and revitalized global trading framework that enables the LDCs and LLDCs benefit equitably.
Aid for Trade has to be channeled for export competitiveness and resilience.
Progress in technology has been a major drive for development and change. Addressing digital divide and capacity constraints of LDCs is crucial for realizing a fair share of benefits of e-commerce and technology dividend. They must have an easy and affordable access to technology.
Mr. President,
Nepal’s commitment to human rights is total and unwavering.
Nepal’s democratic constitution guarantees the universally recognized human rights and fundamental freedoms and other principles such as multiparty democratic polity, pluralism, independent judiciary, separation of power, rule of law, proportional representation, periodic elections and social and economic justice.
Nepal does not condone impunity in serious violations of human rights. We are fully committed to concluding the ongoing transitional justice process in line with our commitment. Concerns of the victims will be addressed.
The year 2020 also marks the 25th anniversary of the Fourth World Conference on Women. While we have made significant strides in ensuring rights and empowerment of women; we are also committed to address the gaps and challenges.
Currently, as a member of the Human Rights Council, Nepal continues to contribute constructively to promote human rights with an objective approach in a holistic manner.
With a view to contributing further, Nepal has presented its candidature for the re-election to the Human Rights Council for the term of 2021-2023. We count on the valuable support of all UN member States to our candidature.
Nepal attaches high priority to the safety, security and well-being of the migrant workers. Providing adequate safeguard from exclusion, xenophobia and discrimination against migrant workers must be a common agenda of all at this difficult time.
Wider ownership and implementation of Global Compact for Safe, Orderly and Regular Migration is essential to make migration work for all.
Nepal has hosted thousands of refugees for decades on a humanitarian ground. Refugees’ right to return to their homeland in safety and dignity must be honoured by all.
Mr. President,
In my address to the 73rd UN General Assembly, I had outlined the monumental political transformation in Nepal and its consolidation through a democratic constitution written by the people’s representatives.
Having resolved the fundamental political issues, we are now focused in bringing economic transformation envisioned around the national aspiration of ‘Prosperous Nepal, Happy Nepali’. This aspiration takes a cue from the 2030 Agenda, and the notion of comprehensive democracy that looks after not only political rights and freedoms of the people but also takes care of the economic, social and cultural rights and wellbeing.
We have created an investment friendly atmosphere with overall improvement in good governance. We need international support measures in the form of technical, technological, financial and investment.
Despite resource constraints, we have significantly increased investment in rural infrastructures and social sector.
The hazardous mode of river-crossing through tuins has been replaced by bridges.
We provide monthly social security payments to the elderly, single women, persons with disability and the destitute.
We have launched the provision of health insurance for elderly people further expanding its coverage.
Children from Dalits and marginalized communities in backward areas are provided with monthly scholarships at all schools. Basic education is made free for all with the provision of books and educational materials.
We have achieved nearly universal enrollment and gender parity of children in school, and significantly reduced girls drop out.
We have turned the country free from open-defecation. This way, we have started new era of decent way of life.
By extending social care and protection, we have made our cities free from street-children, street-people and beggars.
We have healed the wounds of earthquakes. We have reconstructed residential houses, schools, colleges, hospitals and heritage sites. We have also relocated people to safe areas.
All these achievements reflect the wider enjoyment of social and economic rights by our people.
Mr. President,
The Charter of the United Nations, non-alignment, the five principles of peaceful coexistence, international law and norms of world peace guide
Nepal’s foreign policy. We believe in ‘amity with all and enmity with none’.
Guided by these principles, the Government of Nepal is firmly committed to safeguarding Nepal’s sovereignty, territorial integrity and maintaining friendly relations with its neighbours and all other countries in the world.
We support an inclusive and fair international order founded on equality, mutual respect and justice.
As a believer in regional economic cooperation, we are playing our due role under the frameworks of SAARC, BIMSTEC and ACD.
Mr. President,
The United Nations has an unparalleled scope, legitimacy and normative impact.
Nepal reposes enduring faith in multilateralism with United Nations at the centre.
We underline the need to reform the UN Security Council to make it more representative, transparent, democratic, and accountable. The principle of sovereign equality must remain at the core of all reform initiatives.
We also underscore the importance of the ongoing processes of GA Revitalization and Review of Peacebuilding Architecture.
Reform must aim at making the UN more efficient, effective and transparent that complement national efforts to bringing positive change in peoples’ lives thereby ensuring equal dignity of all peoples.
We support the reform measures initiated by the Secretary-General and expect that the UN would make significant positive impacts on the neediest countries.
Compared to 1945, the founding year of the United Nations, the world has emerged with better knowledge, more advanced technology and many other advances in different fields. However, challenges of global scale still persist. This provides greater scope and reason for global partnership.
Contrary to this, it is unfortunate that we witness in some quarters lesser desire to work under the multilateral framework.
We, the Member States, must shoulder the responsibility to strengthen the UN and pursue the path of multilateral cooperation. There is no alternative to this.
Just as the United Nations was created in the devastation wrought by the Second World War to lead the world on the path of peace, security and development, why not we think in the same vein a more prosperous and healthy world in the wake of the invisible yet equally powerful enemy of COVID-19?
To conclude, Mr. President, the founders of the United Nations chose peace over war, cooperation over collision, development over deprivation and human dignity over denigration.
At this historic 75th anniversary of our Organization, let us recommit to uphold those values and work together in a spirit of cooperation and solidarity to lead the humanity to peace and prosperity.
Thank you!